ORDER

PER CURIAM.
The movant, Martyn Adams, appeals from the judgment of the motion court denying his Rule 24.085 motion for post-conviction relief without an evidentiary hearing. We have reviewed the parties’ briefs and the record on appeal and find no clear error. Rule 24.035(k). An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the motion court’s judgment denying the movant’s Rule 24.035 motion for post-conviction relief. Rule 84.16(b).